Per Curiam.
The facts in this case are the same as in the case of Welch v. City of Astoria, ante, p. 89, 37 Pac. *60066, decided July fifth, eighteen hundred and ninety-four, with the exception that the complaint not only contains an allegation of tender, but also that it was kept good by bringing and depositing the amount thereof in court for the defendant, and hence within the principle announced in the Welch case, the complaint states a cause of suit. The decree must therefore be reversed and the cause remanded for. trial. Reversed.